■ON REHEARING-.
PRICK, J.
Counsel for tbe city bave filed' an application for a rebearing, in wbicb it is strenuously insisted that we bave erred' in arriving at tbe conclusion reached in tbis case in so far as tbe city is concerned. While tbe petition for tbe rehearing conforms to neither tbe rules of tbis court, nor tbe statute wbicb authorizes such a petition to be filed, we bave nevertheless given it due consideration.
Tbe first ground to be noticed is that the complaint is insufficient to sustain tbe judgment of tbis court, in that tbe complaint does not directly allege that tbe city bad notice of tbe dangerous condition of tbe trees. If 15 a specific objection to tbe complaint bad been interposed in proper season upon tbe ground there might be some merit to tbe objection now urged. Tbe only objection, however, was by a general demurrer, and as against tbis tbe complaint was good, as sufficiently appears from tbe allegations we bave set forth in tbe statement of facts. No further comment is necessary.
It is further insisted that there is no evidence upon wbicb a finding could be based that tbe city bad either actual or constructive notice of the dangerous condition of tbe trees. In their argument for a rehearing counsel 16 say: “So far as there is any evidence in. ibis case, tbe roots may bave been cut tbe afternoon before tbe trees blew down.” On page 81 of tbe bill of exceptions, wbicb was before us when we wrote the foregoing opinion, it appears that Mr. Bachman, a witness for tbe plaintiff, in answer to tbe ■question when tbe cutting of tbe roots took place, with reference to tbe 3d day of October (that being tbe day on wbicb tbe trees were blown down), testified: “That was *492immediately prior, ... I should say five or six days prior to the wind.” Again, on page 89, on cross-examination, the witness was asked whether he (the witness) saw “these roots cut before the sidewalk was laid.” He answered: “Yes, sir.” Them he was further asked whether the grading for the sidewalk was completed before the walk was laid. He answered that the grading was completed possibly a week, but at least three or four days, before the walk was laid. By other evidence it is shown that the roots were cut before the grading was done. This is only a pSxt of the evidence on this subject. Waiving all question whether the city can turn its contractor loose upon the public streets and remain entirely oblivious to what he may be doing, we still think there was ample direct evidence from which constructive notice to the city of the dangerous condition of the trees could be inferred.
The further question is presented, which it is claimed we entirely omitted to decide, namely: That the district court erred ini not specifying any reason for which it withdrew the case from the jury as to the defendant Birch. We reversed' the judgment in favor of Birch, and this ought to end the controversy so far as this particular error is concerned; but in what way is the defendant city interested in this particular question ? So far as the city is concerned, a decision of this question can be of no other .effect than to satisfy the curiosity of its counsel. The rule of requiring some reason to be given either in the motion itself, or im 17 some other way, when a motion for a nonsuit or for a directed verdict is granted, is for the benefit of the party against whom the motion is directed. The rule is for the purpose of giving the plaintiff in the action an opportunity to supply the defect, if he can, which it is claimed prevents a submission of the case to the jury, or the court, as the case may be, upon the facts. We are unwilling to assume that counsel for the city,' which was- sued as a joint tort-feasor with the defendant Birch, were anxious or even willing to supply any defect that might have appeared in plaintiffs case which would fasten liability either upon the one or the other of the defendants. Indeed, the first motion for non-*493suit shows to have been- made by counsel for the city, and that this motion was a joint one, including both the city and Mr. Birch. The directed verdict was, however, in favor of Birch only. True, the plaintiff, Morris, might have complained of our silence upon this point, but he seems perfectly satisfied with the reversal, and is so, no doubt, for the reason that a reversal of the judgment against Birch also upon this ground would still be no more than a reversal. But under what rule of law or practice can either the city or Birch be heard to complain of an act of the court which they invoked ? The real reason why we did not discuss the point, however, was that the motions for a nonsuit, when made, were sufficiently specific. The irregularity consisted in overruling the motion in favor of Birch at the time it was made, and in effect granting it when the evidence was all in. This phase of the case was not alluded to by either counsel, and in the absence of any argument upon it we did' not care to discuss it; nor are we inclined to do so now.
The last ground for the rehearing to be noticed is one to which we devoted much attention and reflection before arriving at the conclusion in the former opinion. The reason stated by counsel for the city is substantially this: That the case was neither tried nor submitted upon the theory on which the decision against the city is based. It is now strenuously urged that a rehearing should be granted upon ‘this ground' alone. We carefully and thoroughly examined the whole record and the instructions given by the court before rendering our former decision. It is true that counsel for the city excepted to certain instructions given by the court, and assigned the giving of them as error; but one will look in vain in their printed brief for any comment on these assignments. • Nothing is said in the brief with respect to any instructions either given or refused. Moreover, the exceptions to the instruction given were general merely. The exceptions were directed to the whole instruction. Upon inspection we do not think that the instructions given were properly assailable in this way. Hence we' did not then, and, for the same reason, shall not now, discuss these assignments. -But, apart from this, we think the case was pro-*494sented and argued, by plaintiff’s counsel at least, upon the theory upon which it is decided against the city. On the oral argument it was discussed, and this is likewise the case in the printed brief, as the following excerpt from page 29 of plaintiff’s brief shows. Counsel there said: “The negligent act of Birch in cutting and destroying the roots of these trees, and in negligently leaving said trees without any support, was not collateral to the execution of the work required by the contract. The city and Birch were each bound to use reasonable care to prevent doing injury to the property of the plaintiff. When they undertook to remove the support of these shade trees, they were engaged in a work that was imminently dangerous to the property of the plaintiff, and it is submitted on the part of this plaintiff that his right to recover certainly exists against both of said parties. Neither of them should be permitted to escape by pointing the accusing finger at the other.”
Much more is said along this line, but the foregoing will suffice to show the trend of counsel’s argument. True, counsel claimed the right to recover other grounds, in his brief; but because we could not sustain him in all of his claims certainly is no reason for denying all of them. As further proof of counsel’s contentions, we refer to the fact that he, in support of his contentions, on page 29 of his brief, before referred to, cited some of the very authorities that we cited in the opinion in support of upholding the judgment against the city. Moreover, counsel for the city at the time of the trial proceeded upon this theory, as is disclosed by an instruction which they requested the court to give to the jury. In this request counsel, in substance, requested the court to charge that, unless the jury found that permitting the trees to stand with the roots cut “was th'e sole proximate cause of their falling upon plaintiff’s house,” or, further, that if the jury found “that in leaving the trees standing after cutting the roots the defendants could not, acting as prudent persons, have foreseen that the trees might fall on. plaintiff’s house,” then the verdict should be for defendants. True, this request was refused, but it could have been refused upon *495no other ground than that it was covered in the general charge. The court, in at least two of his instructions, had expressed the same thought in different language. Counsel for the city thus assumed notice to the city, and admitted liability if the jury found that it ought to have anticipated that the trees might fall with the roots cut. Counsel thus went further than we did, and, in view that they did so, it is too late now to complain. In view of the record therefore counsel’s criticism that “the point which the court discovered, and upon which it affirmed the judgment against this defendant, was not truly a discovery, but a creation,” etc., must be attributed to their zeal rather than to a desire to es-. cape from the consequences of the contentions they advanced at the trial.
In view of the perplexing state of the record, we have no desire to disguise the fact that we had some difficulty to determine the principal theory upon which the case was tried, but we had no doubt that the theory which we followed was at least one of the different theories upon which the case proceeded to judgment. After a full consideration of the whole record, we became, and still are, convinced that we have no authority to reverse the judgment against the city upon the assignments presented, and for the reasons urged by its counsel. Even if the general principles of our jurisprudence did not suggest it, our own statute (section 3008, Comp. Laws .1901) constantly admonishes us that “the court must in every stage of an action disregard any error or defect in the pleadings or proceedings, which does 18 not affect the substantial rights of the parties and no judgment shall be reversed or affected by reason of such error or defect.” Again, in section 3285, it is provided that “no exception shall be regarded unless the decision excepted to is material and prejudicial' to the substantial rights of the party excepting.” In our judgment no substantial rights of the defendant city were affected in the proceedings which resulted in a judgment against it. It is freely conceded that the record is not free from eriors, nor are the instructions in all respects such as we should have suggested; but, for the reasons given, we are powerless to review the latter, and, as *496to the former, they do not affect the substantial rights of the city.
The petition for a rehearing is therefore denied.
STRAUP, C. J., and McCARTY, J., concur.